


116 HR 563 IH: DD–214 Modernization Act
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 563
IN THE HOUSE OF REPRESENTATIVES

January 15, 2019
Mr. Brown of Maryland (for himself, Mr. Jones, Mr. Khanna, Mr. Mast, Mr. Moulton, Ms. Stefanik, Mr. Suozzi, Ms. Norton, Mr. Espaillat, Mr. Carbajal, Mr. Gallagher, Mr. Takano, Mr. Evans, Mr. Grijalva, Mr. Panetta, Mr. Rose of New York, Mr. Langevin, Ms. Kuster of New Hampshire, Mr. Bergman, Mr. Cook, Mr. Gallego, Mr. Hastings, and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To require the Secretary of Defense to modify the Certificate of Release or Discharge from Active Duty (DD Form 214) to include a specific block explicitly identified as the location in which a member of the Armed Forces may provide one or more email addresses by which the member may be contacted.

 
1.Short titleThis Act may be cited as the DD–214 Modernization Act.  2.Inclusion of specific email address block on Certificate of Release or Discharge from Active Duty (DD Form 214) (a)Modification requiredThe Secretary of Defense shall modify the Certificate of Release or Discharge from Active Duty (DD Form 214) to include a specific block explicitly identified as the location in which a member of the Armed Forces may provide one or more email addresses by which the member may be contacted after discharge or release from active duty in the Armed Forces. 
(b)Deadline for modificationThe Secretary of Defense shall release a revised Certificate of Release or Discharge from Active Duty (DD Form 214), modified as required by subsection (a), not later than one year after the date of the enactment of this Act.  